Citation Nr: 1241847	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for a claimed respiratory disorder to include asthma.



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from April 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a June 2009 rating decision of the RO.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.


FINDINGS OF FACT

1.  While the claimed asthma clearly existed prior to service, it is shown as likely as not to have undergone an increase in severity beyond natural progression during service.   

2.  The currently demonstrated asthma is shown to have had its clinical onset during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his respiratory disability manifested by asthma is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  


Analysis

The Veteran contends that  he "grew out" of his asthma prior to entering service and that his active service aggravated the disorder after he was put in a gas chamber during training.  See the July 2010 substantive appeal.  

The Veteran's service treatment records include a December 1978 physical examination screening for recruits, which shows that the Veteran responded "no" to currently having or ever having had trouble breathing to include asthma.  

An examination that same month was negative for a respiratory disorder, and on the associated medical history report, the Veteran provided negative responses for having or ever having asthma, chronic cough or shortness of breath.

A Veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111.  

The Veteran's pre-enlistment examination showed that his respiratory system was normal and there was no history of asthma or other respiratory disorder reported by the Veteran.  Thus, the Board finds that the presumption of sound condition attaches. 

In order to rebut this presumption , clear and unmistakable evidence is needed to establish that the Veteran's respiratory disorder pre-existed service and was not aggravated therein. 

In the present case, there is definite evidence showing that the Veteran's asthma likely existed prior to service.

Within a month of beginning active duty, the Veteran reported having a history of asthma since 5 years of age; he was advised to come in during actual attack.  See May 1979 service treatment record.  There are also several other records that show the Veteran reported a history of asthma since childhood.  See June 1979, July 1979, September 1980, and November 1980 records.  

The Veteran also underwent a VA examination in April 2009 that included a thorough review of the claims file.  The examiner opined that the Veteran's asthma existed and was treated prior to service.  

Based on the Veteran's statements, and the service treatment records, and the VA medical opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's asthma existed prior to his service.

Having determined that the Veteran's asthma existed prior to service, the focus must now turn to whether there is clear and unmistakable evidence that it was not aggravated by service.

The Veteran's service treatment records show that he was first seen for asthma complaints in July 1979.  He reported having had a history of asthma since the age of six and complained of having a recent exacerbation of symptoms.  He was seen in the ER on the previous night and reported that he had been on Tedral at home, but not in service.

The September 1980 records show that the Veteran reported that his last asthma attack was one year earlier and that he was not on medication.  The diagnosis indicated that it had resolved.  During this time he was also restricted from participating in strenuous physical activity or heavy exertion over 30 minutes for 90 days.  

The Veteran was hospitalized in November 1980 due to asthma.  He admitted to having the disease since childhood, but reported it had been asymptomatic for 1 1/2 year prior to induction.  His asthma was noted to have been symptomatic since enlistment.  

The Veteran also reported smoking 1 1/2 packs of cigarettes per day for the past two years.  The diagnosis was that of acute asthma exacerbation, treated and resolved.  He was give a profile that restricted running, heavy lifting or exposure to extreme temperatures for 30 days.

A December 1980 profile restricted the Veteran to running at his own pace due to asthma and was in effect for 90 days.

In November 1980, the Veteran was seen for a possible asthma attack.  He had a history of asthmatic bronchitis and the diagnosis was that of acute asthma exacerbation, treated and resolved.

A December 1980 record indicated that the Veteran was recently discharged from the hospital and was noted to have had intermittent asthma attacks since then that were controlled with medication.  He had a profile in order to change his current MOS to a non-combat MOS.  There were no objective findings on examination, and the asthma was note to be controlled on medication.  

In July 1981, the Veteran was placed on a temporary profile.  A medical record showed that the findings of a chest X-ray study were consistent with asthma.  A treatment record noted that his profile prohibited physical activity.  The asthma complaints and treatment continued through November 1981.

A January 1982 medical history report was positive for asthma and shortness of breath.  No findings were noted on examination, but prior treatment in service was noted. 

The August 2005 to April 2009 VA treatment records show that the Veteran's asthma was primarily stable with an increase in symptoms noted in March 2006, August 2006, November 2006, April 2007, April 2008 and April 2009.  The Veteran's continued use of cigarettes was also noted during this period.  

In connection with an April 2009 VA examination, the claims file was reviewed and the examiner obtained a history from the Veteran, who was considered a reliable historian.  The Veteran  admitted to having bronchitis as a child, but denied using medication or having other treatment for childhood bronchitis.  He reported developing asthma while on active duty after he was placed in the CS gas chamber and having had difficulty ever since service.  

The Veteran's symptoms were reported as well as the impact of asthma on his activities.  He was noted to have more than a 20 year history of smoking.  The PFTs revealed findings of moderate obstructive changes and a progressive decline in FEV1 when compared to the 2005 test.  The lung volumes and diffusion capacity were within normal limits.   

The diagnosis was that of asthma with moderate to severe impact on functional ability.  The examiner commented that, after reviewing the service treatment records, it was evident the Veteran was not forthcoming with regard to his history of asthma on his enlistment examination.  

The available records were noted to show that, prior to enlistment, he had a 12 year history of asthma and specific treatment for that condition consisting of the medication, "Tedral," which according to medical data was a "theophylline derivative."  The reported use of this compound included "symptomatic relief of chronic bronchial asthma, asthmatic bronchitis, and other bronchospastic disorders; prophylactically use[d] to stop or decrease asthmatic attacks."  

The examiner also noted that a July 1979 record specifically noted that the Veteran had complaints of asthma since the age of six and was on Tedral at home and "not on meds here."  

The examiner commented that this statement indicated treatment had been stopped prior to entering service and that this was a total mismanagement of his known asthmatic condition.  The Veteran also admitted to a 20 plus year history of inhaling a known irritant while having an asthmatic condition.  

Based on the evidence, the examiner opined that the Veteran's asthma was not related to or caused by the Veteran's military service; nor was it permanently worsened by service.  

The VA examiner added that, to the extent that the Veteran's condition existed and was treated prior to service, this was not disclosed as required in the enlistment documents.  He opined that the Veteran's 20 plus year history of smoking more likely than not permanently exacerbated the Veteran's asthma.  

The VA treatment records from May 2009 to June 2010 showed that the Veteran's asthma was, in general, fairly stable with exacerbations noted in May and September 2009.  

To the extent that the claimed asthma is shown to have become symptomatic during service, the evidence is sufficient to show that it underwent an increase in severity during his period of active service.  

Moreover, the recurrent nature of the manifestations requiring hospitalization on one occasion and a change in profile restricting the nature of his duties during service tend to show that the Veteran's asthma as likely as not was chronically worsened by his period of active service.    

While the VA examiner opined that the Veteran's asthma was permanently exacerbated by service, the opinion did not assess whether there is clear and unmistakable evidence that asthma was not aggravated by his period of active service. 

Hence, as the presumption of soundness is not rebutted by clear and unmistakable evidence, the Board must find that the current asthma had its clinical onset during service.  

 

ORDER

Service connection for asthma is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


